Exhibit 10.2

SECOND AMENDMENT TO LEASE

THIS SECOND AMENDMENT TO LEASE (this “Second Amendment”) is made as of
February 13, 2015, by and between ARE-SD REGION NO. 35, LLC, a Delaware limited
liability company (“Landlord”), and RECEPTOS, INC., a Delaware corporation
(“Tenant”).

RECITALS

A. Landlord and Tenant are now parties to that certain Lease Agreement dated as
of April 22, 2014, as amended by that certain First Amendment to Lease dated as
of July 30, 2014 (“First Amendment”) (as amended, the “Lease”). Pursuant to the
Lease, Tenant leases from Landlord certain premises consisting of approximately
42,047 rentable square feet (“Original Premises”) in a building located at 3033
Science Park Road, San Diego, California. The Premises are more particularly
described in the Lease. Capitalized terms used herein without definition shall
have the meanings defined for such terms in the Lease.

B. Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, among other things, (i) expand the size of the
Original Premises by adding that portion of the Building commonly known as
(x) Suite A, containing approximately 12,808 rentable square feet of space, and
(y) Suite B, containing approximately 10,670 rentable square feet, all as shown
on Exhibit A attached to this First Amendment (collectively, the “Expansion
Premises”), and (ii) adjust the rentable square footage of the Project.

NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:

 

1.

Expansion Premises. In addition to the Original Premises, commencing on the
Expansion Premises Commencement Date (as defined below), Landlord leases to
Tenant, and Tenant leases from Landlord, the Expansion Premises.

 

2.

Delivery. The “Expansion Premises Commencement Date” shall be the date that
Landlord delivers the Expansion Premises to Tenant so that Tenant can commence
construction of the Expansion Premises Tenant Improvements (as defined in the
Expansion Premises Work Letter attached to this Second Amendment as Exhibit B)
which delivery shall occur as soon as Landlord is reasonably able to deliver the
same but in no event, except for Force Majeure, later than February 15, 2015. If
Landlord fails to timely deliver the Expansion Premises, Landlord shall not be
liable to Tenant for any loss or damage resulting therefrom, and the Lease and
this Second Amendment shall not be void or voidable. The “Expansion Premises
Rent Commencement Date” shall be the earlier of the date that (i) is 6 months
after the Expansion Premises Commencement Date, and (ii) Tenant commences doing
business in all or any portion of the Expansion Premises. Upon the request of
Landlord, Tenant shall execute and deliver a written acknowledgment of the
Expansion Premises Commencement Date, the Expansion Premises Rent Commencement
Date and the expiration date of the Lease in substantially the form of the
“Acknowledgement of Commencement Date” attached to the Lease as Exhibit D;
provided, however, Tenant’s failure to execute and deliver such acknowledgment
shall not affect Landlord’s rights hereunder.

Except as otherwise set forth in the Expansion Premises Work Letter or otherwise
expressly provided in the Lease: (i) Tenant shall accept the Expansion Premises
in their condition as of the Expansion Premises Commencement Date, subject to
all applicable Legal Requirements; (ii) Landlord shall have no obligation for
any defects in the Expansion Premises; and (iii) Tenant’s taking possession of
the Expansion Premises shall be conclusive evidence that Tenant accepts the
Expansion Premises and that the Expansion Premises were in good condition as of
the Expansion Premises Commencement Date.

 

 

LOGO [g875911ex.jpg]

1



--------------------------------------------------------------------------------

Tenant agrees and acknowledges that, except as expressly provided in the Lease,
neither Landlord nor any agent of Landlord has made any representation or
warranty with respect to the condition of all or any portion of the Expansion
Premises, and/or the suitability of the Expansion Premises for the conduct of
Tenant’s business, and Tenant waives any implied warranty that the Expansion
Premises are suitable for the Permitted Use (as modified pursuant to Section 9
below).

 

3.

Definition of Premises and Rentable Area of Premises. Commencing on the
Expansion Premises Commencement Date, the defined terms “Premises” and “Rentable
Area of Premises” on Page 1 of the Lease shall be deleted in their entirety and
replaced with the following:

“Premises: That certain portion of (i) the 1st floor of the Building, containing
approximately 511 rentable square feet, and the entire 3rd floor of the
Building, containing approximately 41,536 rentable square feet (collectively,
the “Original Premises”), and (ii) the 1st floor of the Building (x) commonly
known as Suite A, containing approximately 12,808 rentable square feet, and
(y) commonly known as Suite B, containing approximately 10,670 rentable square
feet (collectively, the “Expansion Premises”), as determined by Landlord, all as
shown on Exhibit A.”

“Rentable Area of Premises: 65,525 square feet”

As of the Expansion Premises Commencement Date, Exhibit A to the Lease shall be
amended to include the Expansion Premises as shown on Exhibit A attached to this
Second Amendment.

 

4.

Rentable Area of Project. Commencing on the Expansion Premises Commencement
Date, the defined term “Rentable Area of Project” on page 1 of the Lease shall
be deleted in its entirety and replaced with the following:

“Rentable Area of Project: 102,938 square feet”

 

5.

Base Rent.

a. Original Premises. Tenant shall continue paying Base Rent with respect to the
Original Premises as provided in the Lease. For the avoidance of doubt, Base
Rent with respect to the Original Premises shall be increased on each Adjustment
Date during the Base Term, as extended pursuant to the terms of this Second
Amendment.

b. Expansion Premises. Beginning on the Expansion Premises Rent Commencement
Date, Tenant shall (in additional to Base Rent for the Original Premises)
commence paying Base Rent with respect to the Expansion Premises at the rate of
$3.25 per rentable square foot of the Expansion Premises per month. Thereafter,
on each annual anniversary of the Expansion Premises Rent Commencement Date
(each, an “Expansion Premises Adjustment Date”), Base Rent with respect to the
Expansion Premises shall be increased by multiplying the Base Rent payable with
respect to the Expansion Premises immediately before such Expansion Premises
Adjustment Date by the Rent Adjustment Percentage and adding the resulting
amount to the Base Rent payable with respect to the Expansion Premises
immediately before such Expansion Premises Adjustment Date.

c. Expansion Premises Additional TI Allowance. In addition to the Expansion
Premises Tenant Improvement Allowance (as defined in the Expansion Premises Work
Letter), Landlord

 

 

 

LOGO [g875911ex.jpg]

2



--------------------------------------------------------------------------------

shall, subject to the terms of the Expansion Premises Work Letter, make
available to Tenant the Expansion Premises Additional Tenant Improvement
Allowance (as defined in the Expansion Premises Work Letter). Commencing on the
Expansion Premises Rent Commencement Date and continuing thereafter on the first
day of each month during the Base Term, Tenant shall pay the amount necessary to
fully amortize the portion of the Expansion Premises Additional Tenant
Improvement Allowance actually funded by Landlord, if any, in equal monthly
payments with interest at a rate of 8% per annum over the Base Term, which
interest shall begin to accrue on the date that Landlord first disburses such
Expansion Premises Additional Tenant Improvement Allowance or any portion(s)
thereof (“Expansion Premises TI Rent”). Any of the Expansion Premises Additional
Tenant Improvement Allowance and applicable interest remaining unpaid as of the
expiration or earlier termination of this Lease shall be paid to Landlord,
except as otherwise provided in Section 42, in a lump sum at the expiration or
earlier termination of this Lease.

 

6.

Definition of Tenant’s Share of Operating Expenses. Commencing on the Expansion
Premises Rent Commencement Date, the defined term “Tenant’s Share of Operating
Expenses” on page 1 of the Lease is deleted in its entirety and replaced with
the following:

“Tenant’s Share of Operating Expenses: 63.66%”

 

7.

Base Term. Commencing on the Expansion Premises Commencement Date, the defined
term “Base Term” on page 1 of the Lease is deleted in its entirety and replaced
with the following:

“Base Term: Commencing (i) with respect to the Original Premises on the
Commencement Date, and (ii) with respect to the Expansion Premises on the
Expansion Premises Commencement Date, and ending with respect to the entire
Premises on the date that is 120 months after the Expansion Premises Rent
Commencement Date.”

 

8.

Security Deposit. As of the date of this Second Amendment, the definition of
“Security Deposit” on page 1 of the Lease is deleted in its entirety and
replaced with the following:

“Security Deposit: $212,929.25”

Landlord currently holds a Security Deposit of $136,652.75 under the Lease.
Concurrent with Tenant’s delivery of a signed original of this Second Amendment
to Landlord, Tenant shall deliver to Landlord an amended Letter of Credit which
increases the amount of the existing Letter of Credit being held by Landlord to
$212,929.25 or an additional Letter of Credit in the amount of $76,303.50.

 

9.

Permitted Use. Notwithstanding anything to the contrary contained in the Lease,
the Expansion Premises may only be used for general office and related uses in
compliance with the provisions of the Lease. Furthermore, except for Hazardous
Material contained in products customarily used by tenants in de minimis
quantities for ordinary cleaning and office purposes, Tenant shall not permit or
cause any party to bring any Hazardous Material upon the Expansion Premises or
use, store, handle, treat, generate, manufacture, transport, release or dispose
of any Hazardous Material in, on or from the Expansion Premises.

 

10.

Parking. Subject to all of the provisions of Section 10 of the Lease, in
addition to the parking rights provided to Tenant under the Lease, Tenant shall,
from and after the Expansion Premises Rent Commencement Date and at no
additional charge to Tenant during the Base Term, have the right in common with
other tenants at the Project to use 2.5 parking stalls per 1,000 rentable square
feet of the Expansion Premises in those areas designated for non-reserved
parking, subject to Landlord’s rules and regulations. Subject to the provisions
of the last sentence of Section 14 below, from and after the Parking Structure
Substantial Completion (as defined below), Tenant shall have the right to use 4
parking stalls per 1,000 rentable square feet of the Expansion Premises (instead
of to 2.5 parking stalls per 1,000 rentable square feet of the Expansion
Premises).

 

 

LOGO [g875911ex.jpg]

3



--------------------------------------------------------------------------------

For the avoidance of any doubt, if Tenant exercises any rights under the Lease
to lease any additional premises at the Project, Tenant shall only be entitled
to use 2.5 parking stalls per 1,000 rentable square feet of such additional
premises.

 

11.

Right to Expand.

a. First Floor Right of First Refusal. Section 2 of the First Amendment is
hereby deleted in its entirety and is null and void and of no further force or
effect and Tenant shall have no further First Floor Right of First Refusal or
rights to expand the Premises to include any portion of the first floor of the
Building

b. Right of First Refusal for ROFR Space on Second Floor. As of the date of this
Second Amendment, the defined term “ROFR Space” in Section 39 of the original
Lease is hereby deleted in its entirety and replaced with the following:

“’ROFR Space’ shall mean all space located on the 2nd floor of the Building
which is not occupied by a tenant or which is occupied by a then existing tenant
whose lease is expiring within 9 months or less and such tenant does not wish to
renew (whether or not such tenant has a right to renew) its occupancy of such
space.”

Notwithstanding anything to the contrary contained in the Lease or herein,
(i) Tenant’s Right of First Refusal shall commence and apply with respect to any
Pending Deal(s) for any of the ROFR Space from and after the date hereof (with
Tenant acknowledging that the Pending Transaction Space will not be available
for occupancy by any tenant until The Medicines Company actually surrenders the
Pending Transaction Space), (ii) the last sentence of Section 39(a) which
provides that Landlord may lease any space on the second floor of the Building
which is comprised of less than 12,500 rentable square feet to any third party
(or third parties) on terms acceptable to Landlord, in its sole and absolute
discretion, without triggering Tenant’s Right of First Refusal pursuant to
Section 39(a) shall continue to apply, and (iii) Tenant’s exercise of its Right
of First Refusal shall not in and of itself result in any amendment to the terms
on which Tenant is leasing the Original Premises and/or the Expansion Premises.

c. Second Floor Suite Right of First Refusal. Tenant’s Second Floor Suite Right
of First Refusal under Section 3 of the First Amendment with respect to the
Second Floor Suite (as defined in the First Amendment) is hereby deleted in its
entirety and is null and void and of no further force or effect.

 

12.

Right to Extend Term. As of the date of this Second Amendment, the first
paragraph of Section 40(a) of the Lease is hereby deleted and replaced with the
following:

“(a) Extension Rights. Tenant shall have 1 right (the “Extension Right”) to
extend the term of this Lease for 5 years (the “Extension Term”) on the same
terms and conditions as this Lease (other than with respect to Base Rent, the
Work Letter and the Expansion Premises Work Letter) by giving Landlord written
notice of its election to exercise such Extension Right at least 12 months prior
to the expiration of the Base Term of the Lease.”

Tenant’s Extension Right pursuant to Section 40 of the Lease shall apply to both
the Original Premises and the Expansion Premises and may only be exercised with
respect to the entire Premises (the Original Premises and the Expansion
Premises).

 

 

LOGO [g875911ex.jpg]

4



--------------------------------------------------------------------------------

13.

Termination Right. Section 42 of the Lease is hereby deleted in its entirety and
replaced with the following:

“42. Termination Right. Tenant shall have the right, subject to the provisions
of this Section 42, to terminate this Lease (“Termination Right”) with respect
to the entire Original Premises and Expansion Premises only (and not any
additional premises (e.g. the ROFR Space and/or the Second Floor Suite which may
be leased by Tenant pursuant to any other provisions of the Lease) as of
expiration of the 66th month after the Commencement Date (“Early Termination
Date”), so long as Tenant delivers to Landlord (i) a written notice
(“Termination Notice”), of its election to exercise its Termination Right no
less than 12 months in advance of the Early Termination Date (“Final Notice
Delivery Date”), and (ii) an early termination payment equal to the sum of (1) a
termination fee in the amount of $5,000,000, plus (2) the unamortized amount of
any outstanding Additional Tenant Improvement Allowance with interest as
provided in Section 4(b) of the original Lease, plus (3) the unamortized amount
of any outstanding Additional Expansion Premises Tenant Improvement Allowance
with interest as provided in Section 5(c) of the Second Amendment (collectively,
the “Early Termination Payment”). Tenant shall be required to deliver to
Landlord 50% of the Early Termination Payment concurrently with Tenant’s
delivery to Landlord of the Termination Notice and shall be required to deliver
the other 50% of the Early Termination Payment to Landlord on or before the
Early Termination Date. If Tenant timely and properly exercises the Termination
Right and delivers the portion of the Early Termination Payment as required
pursuant to this paragraph, Tenant shall vacate the Premises and deliver
possession thereof to Landlord in the condition required by the terms of this
Lease on or before the Early Termination Date and Tenant shall thereafter have
no further obligations under this Lease except for those accruing prior to the
Early Termination Date and those which, pursuant to the terms of this Lease,
survive the expiration or early termination of this Lease. If Tenant does not
deliver to Landlord the Termination Notice and the Early Termination Payment
within the time periods provided in this paragraph, then, at Landlord’s option,
Tenant shall be deemed to have waived its Termination Right and the provisions
of this Section 42 shall have no further force or effect. In any case, if Tenant
delivers a Termination Notice and the first 50% of the Early Termination Payment
and subsequently fails to deliver the second 50% of the Early Termination
Payment as required pursuant to this paragraph, such failure to deliver the
second 50% of the Early Termination Payment shall constitute a Default under
this Lease and Landlord may exercise any and all rights and remedies available
to Landlord under this Lease and applicable Legal Requirements in connection
with such failure.”

 

14.

Parking Structure. Landlord shall endeavor to substantially complete a Parking
Structure at the Project which shall be roughly similar to the rendering shown
on Exhibit C attached to this Second Amendment (“Parking Structure”) on or
before March 1, 2016, subject only to punchlist items which do no materially
impact the use of such Parking Structure (“Parking Structure Substantial
Completion”).

Tenant acknowledges that Landlord had originally intended to construct the
Parking Structure with approximately 421 parking spaces but, at Tenant’s
request, Landlord has agreed to increase the size of the Parking Structure to
accommodate Tenant’s desired parking ratio of 4 parking stalls per 1,000
rentable square feet of the Expansion Premises. In consideration of Landlord’s
agreement to increase the size of the Parking Structure and to compensate
Landlord for a portion of the additional costs to be incurred by Landlord to
accommodate such request, Tenant shall be required to pay to Landlord $650,000
(“Parking Structure Fee”) which amount shall be due and payable to Landlord
concurrent with Tenant’s execution and delivery of this Second Amendment to
Landlord. Tenant may elect to credit any unused portion of the Tenant
Improvement Allowance (but not the Additional Tenant Improvement Allowance)
towards the Parking Structure Fee.

Notwithstanding the foregoing, Tenant acknowledges and agrees that Landlord does
not currently have the governmental approvals necessary for the development of
the Parking Structure. Landlord shall use commercially reasonable efforts to
obtain the governmental approvals

 

 

LOGO [g875911ex.jpg]

5



--------------------------------------------------------------------------------

necessary for the development of the Parking Structure. If Landlord is unable,
despite using commercially reasonable efforts, to obtain the governmental
approvals, on terms and conditions and with costs reasonably acceptable to
Landlord, necessary for the development of a Parking Structure and to provide
Tenant with 4 parking stalls per 1,000 rentable square feet of the Expansion
Premises, then Landlord shall notify Tenant in writing and Tenant shall only be
entitled to use 2.5 parking stalls per 1,000 rentable square feet of the
Expansion Premises and Landlord shall refund to Tenant the cash portion of the
Parking Structure Fee that was actually paid by Tenant to Landlord.

 

15.

Community Center Amenities. In addition to the Amenities Fee with respect to the
Original Premises, Tenant shall commence paying the Amenities Fee with respect
to the Expansion Premises upon the later to occur of the Amenities Commencement
Date or the Expansion Premises Rent Commencement Date.

 

16.

Temporary Expansion Premises. Commencing on February 15, 2015 (“Second Floor
Suite Commencement Date”), and continuing until September 30, 2016 (“Second
Floor Suite Term”), Landlord shall lease to Tenant and Tenant shall lease from
Landlord the Second Floor Suite consisting of approximately 6,477 rentable
square feet and as more particularly shown on Exhibit D attached hereto. Tenant
acknowledges and agrees that all of the terms and conditions of the Lease shall
apply to the leasing of the Second Floor Suite, except that: (a) the term of the
lease with respect to the Second Floor Suite shall be as set forth in the first
sentence of this Section 16; (b) Tenant shall commence paying Base Rent with
respect to the Second Floor Suite on the Second Floor Suite Commencement Date in
the amount of $3.85 per rentable square foot of the Second Floor Suite per
month; (c) the Base Rent payable by Tenant with respect to the Second Floor
Suite shall be increased on February 1, 2016, to $3.97 per rentable square foot
of the Second Floor Suite per month; (d) Tenant shall commence paying Tenant’s
Share of Operating Expenses with respect to the Second Floor Suite (which is
equal to 6.29%) on the Second Floor Suite Commencement Date and Tenant shall
continue to pay Tenant’s Share of Operating Expenses with respect to the Second
Floor Suite thereafter on the first day of each month during the Second Floor
Suite Term; (e) Landlord shall not be required to make any improvements to the
Second Floor Suite or provide any tenant improvement allowance with respect to
the Second Floor Suite, and Tenant shall accept the Second Floor in its “as is”
condition; (f) Tenant shall not be required to deliver any additional Security
Deposit with respect to the Second Floor Suite; (g) subject to the terms of
Section 10 of the original Lease, Tenant shall have the right at no charge
during the Second Floor Suite Term, in common with other tenants of the Project,
to use 2.5 parking spaces per 1,000 rentable square feet of the Second Floor
Suite; (h) Tenant shall pay the Amenities Fee with respect to the Second Floor
Suite commencing on the Amenities Commencement Date through the expiration of
the Second Floor Suite Term; (i) Tenant may not make any Alterations or any
other improvements in the Second Floor Suite without the prior written approval
of Landlord, which approval may be granted or withheld in Landlord’s sole and
absolute discretion; (j) Tenant shall not have any early termination right with
respect to the Second Floor Suite; and (k) Tenant shall have no right to extend
the Term of the Lease with respect to the Second Floor Suite beyond
September 30, 2016.

Tenant shall surrender the Second Floor Suite upon the expiration of the Second
Floor Suite Term in accordance with the surrender requirements contained in the
Lease including, without limitation, delivering a Surrender Plan with respect to
the Second Floor Suite. Notwithstanding anything to the contrary contained in
the Lease, on or before the expiration of the Second Floor Suite Term, Tenant
shall pay to Landlord, as Additional Rent, a restoration fee with respect to the
Second Floor Suite in the amount of $5.00 per rentable square foot of the Second
Floor Suite. Following the expiration or earlier termination of the Second Floor
Suite Term, Tenant shall have no further rights of any kind with respect to the
Second Floor Suite. Nothing contained herein shall release Tenant from any
obligations under the Lease with respect to the Second Floor Suite which survive
the expiration or earlier termination of the Lease.

 

 

LOGO [g875911ex.jpg]

6



--------------------------------------------------------------------------------

17.

Disclosure. For purposes of Section 1938 of the California Civil Code, as of the
date of this Second Amendment, Tenant acknowledges having been advised by
Landlord that the Project has not been inspected by a certified access
specialist.

 

18.

Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”) in connection
with the transaction reflected in this Second Amendment and that no Broker
brought about this transaction, other than Cassidy Turley and Hughes Marino.
Landlord and Tenant each hereby agree to indemnify and hold the other harmless
from and against any claims by any Broker other than Cassidy Turley and Hughes
Marino claiming a commission or other form of compensation by virtue of having
dealt with Tenant or Landlord, as applicable, with regard to this Second
Amendment.

 

19.

Miscellaneous.

a. This Second Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.

b. This Second Amendment is binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and assigns.

c. This Second Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. The signature page of any counterpart
may be detached therefrom without impairing the legal effect of the signature(s)
thereon provided such signature page is attached to any other counterpart
identical thereto except having additional signature pages executed by other
parties to this Second Amendment attached thereto.

d. Except as amended and/or modified by this Second Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Second Amendment. In the
event of any conflict between the provisions of this Second Amendment and the
provisions of the Lease, the provisions of this Second Amendment shall prevail.
Whether or not specifically amended by this Second Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Second Amendment.

 

 

LOGO [g875911ex.jpg]

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the day and year first above written.

 

TENANT:

RECEPTOS, INC.,

a Delaware corporation

By:

/s/ Christian Waage

Its:

SVP & General Counsel

LANDLORD:

ARE-SD REGION NO. 35, LLC,

a Delaware limited liability company

By:    

Alexandria Real Estate Equities, L.P.,

a Delaware limited partnership,

managing member

By:    

ARE-QRS CORP.,

a Maryland corporation,

general partner

By:  

/s/ Gary Dean

Its:

Vice President, RE Legal Affairs

 

 

LOGO [g875911ex.jpg]

8



--------------------------------------------------------------------------------

Exhibit A

Expansion Premises

 

LOGO [g87591121.jpg]

 

 

LOGO [g875911ex.jpg]



--------------------------------------------------------------------------------

Exhibit B

Expansion Premises Work Letter

THIS EXPANSION PREMISES WORK LETTER (this “Expansion Premises Work Letter”) is
incorporated into that certain Lease Agreement dated as of April 22, 2014, as
amended by that certain First Amendment to Lease dated as of July 30, 2014
(“First Amendment”), and as further amended by that certain Second Amendment to
Lease of even date herewith (as amended, the “Lease”), by and between ARE-SD
REGION NO. 35, LLC, a Delaware limited liability company (“Landlord”), and
RECEPTOS, INC., a Delaware corporation (“Tenant”). Any initially capitalized
terms used but not defined herein shall have the meanings given them in the
Lease.

 

  1.

General Requirements.

(a) Tenant’s Authorized Representative. Tenant designates Steve Calvao and Dave
Bates (either such individual acting alone, “Tenant’s Representative”) as the
only persons authorized to act for Tenant pursuant to this Expansion Premises
Work Letter. Landlord shall not be obligated to respond to or act upon any
request, approval, inquiry or other communication (“Communication”) from or on
behalf of Tenant in connection with this Expansion Premises Work Letter unless
such Communication is in writing from Tenant’s Representative. Tenant may change
either Tenant’s Representative at any time upon not less than 5 business days
advance written notice to Landlord.

(b) Landlord’s Authorized Representative. Landlord designates Dan Ryan, Steve
Pomerenke and Stu Berry (either such individual acting alone, “Landlord’s
Representative”) as the only persons authorized to act for Landlord pursuant to
this Expansion Premises Work Letter. Tenant shall not be obligated to respond to
or act upon any request, approval, inquiry or other Communication from or on
behalf of Landlord in connection with this Expansion Premises Work Letter unless
such Communication is in writing from Landlord’s Representative. Landlord may
change either Landlord’s Representative at any time upon not less than 5
business days advance written notice to Tenant.

(c) Architects, Consultants and Contractors. Landlord and Tenant hereby
acknowledge and agree that (i) the architect (the “TI Architect”) for Tenant’s
Work (as defined in Section 2(a) below) shall be DGA, and (ii) DPR shall be the
general contractor for Tenant’s Work. Hughes Marino/CM (the “Construction
Manager”) shall be the construction manager for Tenant’s Work. Landlord shall be
named a third party beneficiary of any contract entered into by Tenant with the
TI Architect, the Construction Manager, any consultant, any contractor or any
subcontractor, and of any warranty made by any contractor or any subcontractor.

 

  2.

Expansion Premises Tenant Improvements.

(a) Expansion Premises Tenant Improvements, Tenant’s Work and Landlord’s Work
Defined. As used herein, “Expansion Premises Tenant Improvements” shall mean all
improvements to the Expansion Premises desired by Tenant of a fixed and
permanent nature, and “Tenant’s Work” shall mean the construction of the
Expansion Premises Tenant Improvements. Tenant’s Work shall be required to
comply with the Tenant Improvement Specifications attached hereto as Schedule 1
to Exhibit C to the Lease. As used herein, the term “Landlord’s Work” shall mean
performing the work described on Schedule 2 to Exhibit C to the Lease.

Tenant shall be solely responsible for ensuring that the Expansion Premises and
the design and specifications for the Expansion Premises Tenant Improvements are
consistent with Tenant’s requirements. Tenant shall be solely responsible for
all costs incurred by Landlord to alter the Building as a result of Tenant’s
requested changes. Landlord shall have no obligation to, and shall not, secure
any permits, approvals or entitlements related to Tenant’s specific use of the
Expansion Premises or Tenant’s business operations therein. Other than the
obligation to perform Landlord’s Work and funding the

 

 

LOGO [g875911ex.jpg]

B-1



--------------------------------------------------------------------------------

Expansion Premises TI Allowance (as defined below) as provided herein, Landlord
shall not have any obligation whatsoever with respect to the finishing of the
Expansion Premises for Tenant’s use and occupancy.

(b) Tenant’s Space Plans. Landlord and Tenant have agreed to the schematic
drawings and outline specifications (the “TI Design Drawings”) detailing
Tenant’s requirements for the Expansion Premises Tenant Improvements which are
set forth on Schedule 1 to this Expansion Premises Work Letter.

(c) Working Drawings. Not later than 75 days after the date of the Second
Amendment, Tenant shall cause the TI Architect to prepare and deliver to
Landlord for review and comment construction plans, specifications and drawings
for the Expansion Premises Tenant Improvements (“TI Construction Drawings”),
which TI Construction Drawings shall be prepared substantially in accordance
with the TI Design Drawings. Tenant shall be solely responsible for ensuring
that the TI Construction Drawings reflect Tenant’s requirements for the
Expansion Premises Tenant Improvements. Landlord shall deliver its written
comments on the TI Construction Drawings to Tenant not later than 10 business
days after Landlord’s receipt of the same; provided, however, that Landlord may
not disapprove any matter that is consistent with the TI Design Drawings. Tenant
and the TI Architect shall consider all such comments in good faith and shall,
within 10 business days after receipt, notify Landlord how Tenant proposes to
respond to such comments. Any disputes in connection with such comments shall be
resolved in accordance with Section 2(d) hereof. Provided that the design
reflected in the TI Construction Drawings is consistent with the TI Design
Drawings, Landlord shall approve the TI Construction Drawings submitted by
Tenant. Once approved by Landlord, subject to the provisions of Section 4 below,
Tenant shall not materially modify the TI Construction Drawings except as may be
reasonably required in connection with the issuance of the TI Permit (as defined
in Section 3(a) below).

(d) Approval and Completion. If any dispute regarding the design of the
Expansion Premises Tenant Improvements is not settled within 10 business days
after notice of such dispute is delivered by one party to the other, Tenant may
make the final decision regarding the design of the Expansion Premises Tenant
Improvements, provided (i) Tenant acts reasonably and such final decision is
either consistent with or a compromise between Landlord’s and Tenant’s positions
with respect to such dispute, (ii) that all costs and expenses resulting from
any such decision by Tenant shall be payable out of the TI Fund (as defined in
Section 5(d) below), and (iii) Tenant’s decision will not affect the base
Building, structural components of the Building or any Building Systems (in
which case Landlord shall make the final decision). Any changes to the TI
Construction Drawings following Landlord’s and Tenant’s approval of same
requested by Tenant shall be processed as provided in Section 4 hereof.

 

  3.

Performance of the Expansion Premises Tenant Improvements.

(a) Commencement and Permitting of the Tenant‘s Work. Tenant shall commence
construction of Tenant‘s Work upon obtaining and delivering to Landlord a
building permit (the “TI Permit”) authorizing the construction of Tenant‘s Work
consistent the TI Construction Drawings approved by Landlord. The cost of
obtaining the TI Permit shall be payable from the TI Fund. Landlord shall assist
Tenant, at no cost or expense to Landlord, in obtaining the TI Permit. Prior to
the commencement of Tenant‘s Work, Tenant shall deliver to Landlord a copy of
any contract with Tenant‘s contractors (including the TI Architect and the
Construction Manager), and certificates of insurance from any contractor
performing any part of Tenant‘s Work evidencing industry standard commercial
general liability, automotive liability, ‘builder‘s risk‘, and workers’
compensation insurance. Tenant shall cause the general contractor to provide a
certificate of insurance naming Landlord, Alexandria Real Estate Equities, Inc.,
and Landlord‘s lender (if any) as additional insureds for the general
contractor‘s liability coverages required above.

Notwithstanding the foregoing, Tenant shall have no right to enter onto the
Premises or the Project unless and until Tenant shall deliver to Landlord
evidence reasonably satisfactory to Landlord

 

 

LOGO [g875911ex.jpg]

B-2



--------------------------------------------------------------------------------

demonstrating that any insurance reasonably required by Landlord in connection
with such pre-commencement access (including, but not limited to, any insurance
that Landlord may require pursuant to the Lease) is in full force and effect.
Any entry by Tenant and/or any Tenant Party shall comply with all reasonable
established safety practices of Landlord’s contractor and Landlord until
completion of Landlord’s Work.

(b) Selection of Materials, Etc. Where more than one type of material or
structure is indicated on the TI Construction Drawings approved by Tenant and
Landlord, the option will be within Tenant’s reasonable discretion if the matter
concerns the Expansion Premises Tenant Improvements, and within Landlord’s sole
and absolute discretion if the matter concerns the structural components of the
Building or any Building Systems.

(c) Tenant Liability. Tenant shall be responsible for correcting any
deficiencies or defects in Tenant’s Work.

(d) Substantial Completion. Tenant shall substantially complete or cause to be
substantially completed Tenant’s Work in a good and workmanlike manner, in
accordance with the TI Permit subject, in each case, to Minor Variations and
normal “punch list” items of a non-material nature which do not interfere with
the use or access of the Expansion Premises (“Substantial Completion” or
“Substantially Complete”). Upon Substantial Completion of Tenant’s Work, Tenant
shall require the TI Architect and the general contractor to execute and
deliver, for the benefit of Tenant and Landlord, a Certificate of Substantial
Completion in the form of the American Institute of Architects (“AIA”) document
G704. For purposes of this Expansion Premises Work Letter, “Minor Variations”
shall mean any modifications reasonably required: (i) to comply with all
applicable Legal Requirements and/or to obtain or to comply with any required
permit (including the TI Permit); (ii) to comport with good design, engineering,
and construction practices which are not material; or (iii) to make reasonable
adjustments for field deviations or conditions encountered during the
construction of Tenant’s Work. Substantial Completion of Expansion Premises
Tenant Improvements shall have occurred when (i) a certificate or temporary
certificate of occupancy (or the equivalent permitting legal occupancy) has been
issued for the Expansion Premises; (ii) the HVAC and MEP systems serving the
Expansion Premises (the “Required Systems”) which Landlord is responsible for
providing are in good working order; and (iii) the Expansion Premises Tenant
Improvements are substantially complete excepting industry standard punch-list
items; provided, however, to the extent the Required Systems are not in good
working order pursuant to clause (ii), such failure shall constitute a Landlord
Delay until the Required Systems are delivered in the required condition at
Landlord’s sole cost.

(e) Landlord Delay. Other than with respect to Landlord Delay as provided for in
this Expansion Premises Work Letter, nothing contained in the Lease or this
Expansion Premises Work Letter shall delay the Commencement Date. As used
herein, “Landlord Delay” shall mean any delay or failure to act by Landlord
after the date hereof (other than a matter which qualifies as a Force Majeure or
a delay by Tenant) solely to the extent such delay or failure actually causes or
results in a delay in Substantial Completion of the Expansion Premises Tenant
Improvements and may include, without limitation, Landlord’s failure to act
within the time period required for such action pursuant to this Expansion
Premises Work Letter, the failure by Landlord to substantially complete
Landlord’s Work (including, without limitation, the Required Systems are not in
good working order) no less than 30 days prior to the date of Substantial
Completion of the Expansion Premises Tenant Improvements, and the failure of by
Landlord to cooperate with Tenant and its contractors in connection with
Tenant’s construction of Tenant’s Work including reasonable access to the
Expansion Premises. Tenant acknowledges and agrees that the performance of
Landlord’s Work and the cooperation and related coordination which Tenant is
required under this Lease to provide in connection therewith shall under no
circumstances constitute a Landlord Delay. The general contractor for Landlord’s
Work shall, after consultation with the general contractor for the Expansion
Premises Tenant Improvements, make the determination regarding the date on which
Substantial Completion of the Expansion Premises Tenant Improvements would have
occurred but for any Landlord Delay. In no event shall a Landlord Delay commence
until Landlord receives written notice from Tenant notifying Landlord of the
existence of such Landlord Delay; provided,

 

 

LOGO [g875911ex.jpg]

B-3



--------------------------------------------------------------------------------

that Tenant may give written notice to Landlord on the last day of any
applicable time period within which Landlord is required to act, and if Landlord
does not perform the action required on that day, Tenant shall be deemed to have
given Landlord notice of the existence of such Landlord Delay.

4. Changes. Any changes requested by Tenant to Tenant’s Work after the delivery
and approval by Landlord of the TI Design Drawings, shall be requested and
instituted in accordance with the provisions of this Section 4 and shall be
subject to the written approval of Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed.

(a) Tenant’s Right to Request Changes. If Tenant shall request changes
(“Changes”), Tenant shall request such Changes by notifying Landlord in writing
in substantially the same form as the AIA standard change order form (a “Change
Request”), which Change Request shall detail the nature and extent of any such
Change. Such Change Request must be signed by Tenant’s Representative. Landlord
shall review and approve or disapprove such Change Request within 5 business
days thereafter, provided that Landlord’s approval of a Change Request
(i) relating to the Expansion Premises Tenant Improvements shall not be
unreasonably withheld, conditioned or delayed, and (ii) relating to the
Landlord’s Work shall be in Landlord’s sole and absolute discretion.

(b) Implementation of Changes. If Landlord approves such Change, Tenant may
cause the approved Change to be instituted. If any TI Permit modification or
change is required as a result of such Change, Tenant shall promptly provide
Landlord with a copy of such TI Permit modification or change.

 

  5.

Costs.

(a) Budget For Expansion Premises Tenant Improvements. Before the commencement
of construction of Tenant’s Work, Tenant shall obtain a detailed breakdown, by
trade, of the costs incurred or that will be incurred, in connection with the
design and construction of the Expansion Premises Tenant Improvements (the
“Budget”), and deliver a copy of the Budget to Landlord for Landlord’s approval,
which shall not be unreasonably withheld or delayed. The Budget shall be based
on the TI Construction Drawings approved by Landlord and shall include (i) a
payment to the Construction Manager equal to 4% of the Tenant Improvement
Allowance (as hereinafter defined) (the “Construction Management Fee”), and
(ii) a payment to Landlord of administrative rent (“Administrative Rent”) equal
to 1% of the TI Costs, for monitoring and inspecting the construction of
Tenant’s Work as more particularly described in the immediately following
sentence, all of which shall be payable from the TI Fund. Landlord shall use
reasonable efforts to provide the following services in connection with the
Expansion Premises Tenant Improvements: (x) attend design and construction
meetings for the Expansion Premises Tenant Improvements, (y) process Tenant’s
draw requests for disbursement of funds from the Expansion Premises TI
Allowance, and (iii) assist the Tenant Improvement design and construction team
in coordination with Landlord’s Work design and construction team. Such
Administrative Rent shall include, without limitation, all out-of-pocket costs,
expenses and fees incurred by or on behalf of Landlord arising from, out of, or
in connection with, such monitoring of the construction of the Expansion
Premises Tenant Improvements.

(b) Expansion Premises TI Allowance. Landlord shall provide to Tenant a tenant
improvement allowance (collectively, the “Expansion Premises TI Allowance”) for
the Expansion Premises Tenant Improvements as follows:

1. a “Expansion Premises Tenant Improvement Allowance” in the maximum amount of
$110.00 per rentable square foot in the Expansion Premises; and

2. to the extent elected to be used by Tenant, an “Expansion Premises Additional
Tenant Improvement Allowance” in the maximum amount of $20.00 per rentable
square foot in the Expansion Premises, which shall, to the extent used, result
in the payment of Expansion

 

 

LOGO [g875911ex.jpg]

B-4



--------------------------------------------------------------------------------

Premises TI Rent as set forth in the Section 5(c) of the Second Amendment.
Within 10 business days of approval of the Budget from Landlord, Tenant shall
notify Landlord how much of the Additional Tenant Improvement Allowance Tenant
has elected to receive from Landlord. Such election shall be final and binding
on Tenant, and may not thereafter be modified without Landlord’s consent, which
may be granted or withheld in Landlord’s sole and absolute subjective
discretion.

The Expansion Premises TI Allowance shall be disbursed in accordance with this
Expansion Premises Work Letter. Tenant shall have no right to the use or benefit
(including any reduction to Base Rent) of any portion of the Expansion Premises
TI Allowance not required for the construction of the Expansion Premises Tenant
Improvements described in the TI Construction Drawings approved pursuant to
Section 2(d) or (iii) any Changes pursuant to Section 4. Tenant shall have no
right to any portion of the Expansion Premises TI Allowance that is not
disbursed before the last day of the month that is 12 months after the date of
the Second Amendment.

(c) Costs Includable in TI Fund. The TI Fund shall be used solely for the
payment of design, permits and construction costs in connection with the
construction of the Expansion Premises Tenant Improvements, including, without
limitation, the cost of electrical power and other utilities used in connection
with the construction of the Expansion Premises Tenant Improvements (and
Landlord agrees to equitably allocate the cost of electrical power and other
utilities between Landlord and Tenant based on reasonable estimates of the usage
of such electrical power and other utilities by the parties in connection with
their respective construction activities at the Project), the cost of preparing
the TI Design Drawings and the TI Construction Drawings, all costs set forth in
the Budget, including the Construction Management Fee, Landlord’s Administrative
Rent, and the cost of Changes (collectively, “TI Costs”). The TI Fund shall not
be used to purchase any furniture, personal property or other non-Building
system materials or equipment, including, but not limited to, non-ducted
biological safety cabinets and other scientific equipment not incorporated into
the Expansion Premises Tenant Improvements.

(d) Excess Costs. Landlord shall have no obligation to bear any portion of the
cost of any of the Expansion Premises Tenant Improvements except to the extent
of the Expansion Premises TI Allowance. If at any time and from time-to-time,
the remaining TI Costs under the Budget exceed the remaining unexpended
Expansion Premises TI Allowance (collectively, “Excess Costs”), Tenant shall be
required to pay any such Excess Costs, as a condition precedent to Landlord’s
obligation to fund the unexpended Expansion Premises TI Allowance. If Tenant
fails to pay such Excess Costs as required by the immediately preceding
sentence, Landlord shall have all of the rights and remedies set forth in the
Lease for nonpayment of Rent (including, but not limited to, the right to
interest at the Default Rate and the right to assess a late charge). For
purposes of any litigation instituted with regard to such amounts, those amounts
will be deemed Rent under the Lease. The Expansion Premises TI Allowance and
Excess Costs are herein collectively referred to as the “TI Fund.”
Notwithstanding anything to the contrary set forth in this Section 5(d), Tenant
shall be fully and solely liable for costs for all TI Costs and the cost of
Minor Variations in excess of the Expansion Premises TI Allowance.

(e) Payment for TI Costs. During the course of design and construction of the
Expansion Premises Tenant Improvements, following the payment by Tenant of any
Excess Costs pursuant to Section 5(d) above, Landlord shall pay TI Costs
directly to the general contractor (unless otherwise directed by Tenant to other
contractors) performing Tenant’s Work once a month against a draw request in
Landlord’s standard form, accompanied by the following documents (i) invoices
reflecting the TI Costs incurred by Tenant, (ii) certifications from Tenant’s
architect or construction manager that the portion of Tenant’s Work reflected in
the invoices has been completed, and (iii) lien waivers from the general
contractor (including a conditional lien release for each progress payment and
unconditional lien releases for the prior month’s progress payments), inspection
reports and other matters as Landlord customarily obtains, which TI Costs shall
be paid by Landlord no later than 30 days following receipt of such draw request
and required documentation. Upon completion of the Expansion Premises Tenant
Improvements (and prior to any disbursement of the final 10% of the Expansion
Premises TI Allowance), Tenant shall deliver to Landlord: (i) certificates from
Tenant’s construction manager setting forth the names of all

 

 

LOGO [g875911ex.jpg]

B-5



--------------------------------------------------------------------------------

contractors and first tier subcontractors who did the work and final,
unconditional lien waivers from all such contractors and first tier
subcontractors; (ii) as-built plans (one copy in print format and two copies in
electronic CAD format) for such Expansion Premises Tenant Improvements; (iii) a
certification of substantial completion in Form AIA G704, (iv) a certificate of
occupancy for the Expansion Premises; and (v) copies of all operation and
maintenance manuals and warranties for the Tenant’s Work.

 

  6.

Miscellaneous.

(a) Consents. Whenever consent or approval of either party is required under
this Expansion Premises Work Letter, that party shall not unreasonably withhold,
condition or delay such consent or approval, except as may be expressly set
forth herein to the contrary.

(b) Modification. No modification, waiver or amendment of this Expansion
Premises Work Letter or of any of its conditions or provisions shall be binding
upon Landlord or Tenant unless in writing signed by Landlord and Tenant.

 

 

LOGO [g875911ex.jpg]

B-6



--------------------------------------------------------------------------------

Schedule 1

 

Approved TI Design Drawings for Expansion Premises

 

LOGO [g87591128.jpg]

 

 

LOGO [g875911ex.jpg]

B-7



--------------------------------------------------------------------------------

Exhibit C

Parking Structure

 

LOGO [g87591129.jpg]

The planned parking structure is not yet permitted by Landlord and is expressly
contingent upon Landlord’s ability to obtain the necessary governmental
approvals to construct same.

 

 

LOGO [g875911ex.jpg]

C-1



--------------------------------------------------------------------------------

 

LOGO [g87591130.jpg]

The planned parking structure is not yet permitted by Landlord and is expressly
contingent upon Landlord’s ability to obtain the necessary governmental
approvals to construct same.

 

 

LOGO [g875911ex.jpg]

C-2



--------------------------------------------------------------------------------

 

LOGO [g87591131.jpg]

The planned parking structure is not yet permitted by Landlord and is expressly
contingent upon Landlord’s ability to obtain the necessary governmental
approvals to construct same.

 

 

LOGO [g875911ex.jpg]

C-3



--------------------------------------------------------------------------------

Exhibit D

Second Floor Suite

 

LOGO [g87591132.jpg]

 

 

 

LOGO [g875911ex.jpg]

D-1